Citation Nr: 1536529	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  13-31 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma, claimed as due to exposure to Agent Orange or as secondary to service-connected disabilities. 

2.  Entitlement to an effective date earlier than April 18, 2012, for the grant of service connection for posttraumatic stress disorder (PTSD), to include whether a September 2002 rating decision, which initially denied service connection for PTSD, should be revised or reversed on the grounds of clear and unmistakable error (CUE).

3.  Entitlement to an initial disability rating in excess of 70 percent for PTSD.  

4.  Entitlement to an effective date earlier than July 25, 2013, for the grant of service connection for right lower extremity peripheral neuropathy. 

5.  Entitlement to an effective date earlier than July 25, 2013, for the grant of service connection for left lower extremity peripheral neuropathy.

6.  Entitlement to an effective date earlier than April 18, 2012, for the award of a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Mary Anne Royale, Attorney


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The issue of entitlement to an initial rating in excess of 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The most competent and credible evidence of record shows that renal cell carcinoma is not related to service and was not caused or aggravated by a service connected disability.



2.  The Veteran's claim of entitlement to service connection for PTSD was denied in a September 2002 rating decision; this decision was not appealed and became final.  

3.  The September 2002 rating decision is not shown to contain any error of law or fact that compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for such error.  

4.  The Veteran did not file an informal or a formal claim for PTSD, or submit a request to reopen the previously-denied claim seeking service connection for PTSD, prior to April 18, 2012.  
 
5.  A rating decision in November 2011 denied an increased disability rating for diabetes mellitus, including no compensation for manifestations of bilateral peripheral neuropathy of the lower extremities; the Veteran did not file a notice of disagreement with that rating decision and it became final.  

6.  The Veteran filed a claim for an increased disability rating for his service-connected diabetes mellitus on June 22, 2013, and medical evidence of record shows him to have had diabetic neuropathy of the bilateral lower extremities as of that date.  

7.  Prior to April 18, 2012, the Veteran's service connected disabilities did not render him unable to obtain and maintain substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Renal cell carcinoma was not incurred in or aggravated by active service, it may not be presumed to have been incurred in service, and it was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The September 2002 rating decision, which denied the Veteran's claim of entitlement to service connection for PTSD, was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5101, 5110, 7104 (2014); 38 C.F.R. § 3.105 (2015).

3.  The criteria for an earlier effective date than April 18, 2012, for the grant of service connection for PTSD are not met.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2015).

4.  The criteria are met for an earlier effective date of June 22, 2013, but not before, for the grant of service connection for left lower extremity peripheral neuropathy.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2015).

5.  The criteria are met for an earlier effective date of June 22, 2013, but not before, for the grant of service connection for right lower extremity peripheral neuropathy.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2015).

6.  The criteria for an effective date prior to April 18, 2012 for the award of TDIU have not been met.  38 U.S.C.A. §§ 5101, 5110, 7104 (2014); 38 C.F.R. §§ 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, several letters provided notice to the Veteran of what information and evidence was needed to substantiate his claims for service connection and increased ratings, including informing him of what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised him of the evidence needed to establish a disability rating and effective date for the claims on appeal.  

VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, Social Security Administration (SSA) records, and private treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Additionally, the Veteran was provided VA examinations with respect to the claims on appeal.  The Board finds that the examinations and opinions are adequate, in that they considered all of the pertinent evidence of record, to include private treatment records, statements of the Veteran, and prior VA examinations.  Further, the examiners provided complete rationales for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal has been met. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway; Dingess.

II.  Entitlement to Service Connection for Renal Cell Carcinoma

The Veteran contends that his renal cell carcinoma is due to his military service, either as a result of his exposure to Agent Orange, or that it was caused or aggravated by his service-connected diabetes mellitus.  So his claim is based on theories of direct, presumptive, and secondary service connection.  When determining whether service connection is warranted, all potential theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam War period.  38 C.F.R. § 3.307.  For these Vietnam War Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The list of diseases associated with exposure to certain herbicide agents is as follows: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma) (but including adult fibrosarcoma, dermato fibrosarcoma protuberans, malignant fibrous histiocytoma, Liposarcoma, leiomyosarcoma, epithelioid leiomyosarcoma (malignant leiomyoblastoma), Rhabdomyosarcoma, Ectomesenchymoma, angiosarcoma (hemangiosarcoma and lymphangiosarcoma), proliferating (systemic) angioendotheliomatosis, malignant glomus tumor, malignant hemangiopericytoma, synovial sarcoma (malignant synovioma), malignant giant cell tumor of tendon sheath, malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas, malignant mesenchymoma, malignant granular cell tumor, alveolar soft part sarcoma, epithelioid sarcoma, clear cell sarcoma of tendons and aponeuroses, extraskeletal Ewing's sarcoma, congenital and infantile fibrosarcoma, and malignant ganglioneuroma).  38 C.F.R. § 3.309(e). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor involves consideration of whether the opinion is supported by a reasoned analysis.

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether the weight of the evidence supports the claim, or the weight of the positive evidence in favor of the claim is in relative balance with the weight of the negative evidence against the claim, and the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other issue, that reasonable doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2015). 

As an initial matter, the Board notes it was first suspected the Veteran has renal cell carcinoma in June 2012, which was later confirmed in October 2012.  In December 2012, the Veteran underwent a nephrectomy of the left kidney.  

Further, the RO has also already conceded the Veteran's presumed exposure to Agent Orange.  However, renal cell carcinoma is not included in the list of diseases presumptively associated with Agent Orange exposure in Vietnam, as listed above.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

But even if, as here, a Veteran is found not entitled to a regulatory presumption of service connection, his claim still must be reviewed to determine whether service connection may be established alternatively on a direct incurrence basis by establishing the required causation.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that a Veteran is not precluded from establishing service connection with proof of actual direct causation).  

As indicated, since the Veteran has been diagnosed with renal cell carcinoma, the remaining inquiry is whether it may be attributable to his military service, either on a direct or secondary basis. 

Concerning in-service incurrence, there is no indication in the Veteran's service treatment records showing evidence of renal cell carcinoma.  The absence of any relevant complaints or findings during his service is probative evidence against the notion that he had this disease while in service, albeit not altogether dispositive of whether he did or did not.  See Struck v. Brown, 9 Vet. App. 145 (1996).  

Again, the record contains numerous private treatment records from various providers showing the Veteran's treatment for numerous disorders, including renal cell carcinoma, as well as VA treatment records.  While the records show his treatment for this disease, they do not, however, contain any etiological opinions as to whether the Veteran's renal cel carcinoma is related to service or to his service-connected diabetes mellitus.  

The Board notes that the medical evidence of record shows the Veteran has had repeated issues involving his kidneys.  However, these treatment records are not relevant to the claim for renal cell carcinoma, especially since the Veteran has already established his entitlement to nephropathy as a result of his service-connected diabetes mellitus.  

The first VA examination of record relevant to this issue for renal cell carcinoma, as distinguished from other kidney disorders, is dated in September 2013.  At that time, the VA examiner concluded it is less likely as not that the renal cell carcinoma is related to the Veteran's diabetes directly or to his diabetic nephropathy.  By way of rationale, the VA examiner reviewed medical literal on renal cell carcinoma and diabetes, as well as exposure to Agent Orange.  It was ultimately determined that there is no medically plausible reason to link renal cell carcinoma with either diabetes or exposure to Agent Orange.  

The Veteran's attorney argued that the September 2013 opinion is inadequate for rating purposes.  In response, the RO obtained an additional medical opinion in October 2014 on the determinative issue of causation.  Following a review of the claims file, the examiner concluded that the Veteran's renal cell carcinoma is less likely as not caused by, or aggravated beyond its natural progression by, the Veteran's service connected conditions or by his exposure to Agent Orange, or is otherwise related to his military service.  The VA examiner supported this conclusion by considering medical studies and literature on this topic.  It was again concluded that, although there have been individual studies indicating an increased risk of renal cell carcinoma in diabetics and to persons exposed to herbicides, the consensus of studies analyzed by experts in the field have not considered diabetes mellitus or Agent Orange as an established risk factor.

The October 2014 VA examiner stated that the Veteran's renal cell carcinoma is not due to service on all theories of entitlement.  Therefore, this VA examiner's opinion and the medical rationale of the opinion is where most of the probative value is derived, not from a mere review of the claims file, although that also is a consideration when the file contains evidence facilitating a more informed opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  

Regarding specifically the question of secondary service connection, there must be:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Here, however, both the September 2013 and October 2014 VA examiners specifically determined there is no medical evidence of a nexus (i.e., link) between the Veteran's renal cell carcinoma and his service-connected diabetes mellitus.  Therefore, entitlement to service connection on a secondary basis is not established.  Id.  

The Board is also aware of the numerous internet articles and medical treatise articles submitted in support of the Veteran's claim for service connection for renal cell carcinoma.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence, especially when combined with an opinion of a medical professional.  See Sacks v. West, 11 Vet. App. 314, 317 (1998); See 38 C.F.R. § 3.159(a)(1).  However, generic information in a medical journal or treatise is normally too general and inconclusive to constitute the sole basis for establishing a medical nexus to a disease or injury.  Mattern v. West, 12 Vet. App. 222, 227 (1999); see also Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim.").

In this case the submitted articles are general and speculative in nature, and have not been specifically related to the Veteran by a medical professional.  As the information provided by the Veteran is not specific to the facts of his case, the Board affords this evidence little probative weight.  Moreover, the VA examiners also considered medical treatise information when rendering the unfavorable opinions discussed above.  Likewise, because the VA physicians' opinions are specific to the Veteran's case, fully articulated, supported by a well-reasoned analysis with supporting medical treatise information, it is entitled to much greater probative value than the submitted general research.  See Wallin 11 Vet. App. 509; Sacks, 11 Vet. App. 314.

In addition, the Board notes that records from the SSA show the Veteran is not receipt of disability benefits for renal cell carcinoma.  Regardless, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in a claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Thus, because these SSA records do not specifically concern his claimed disability, but instead pertain to other non-service connected disabilities, these records are ultimately irrelevant and not determinative of whether he is entitled to service connection for renal cell carcinoma.  

Finally, the Board has considered the Veteran's and other lay statements in support of his claim.  The Veteran is certainly competent to state when he was initially diagnosed with this disorder.  Further, lay witnesses are also competent to report when they learned he was diagnosed with this disorder, or to any identifiable symptoms.  Lay persons, however, are not competent to attribute this disability to either a diagnosis of diabetes, conceded exposure to Agent Orange, or his military service.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  He also is not competent to state what caused any underlying symptoms.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  However, the Federal Circuit Court also went on to hold in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Even in other precedent cases the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Because the preponderance of the evidence shows that the Veteran's renal cell carcinoma is not attributable to the Veteran's military service under any theory of entitlement, service connection must be denied. 

III.  Entitlement to Earlier Effective Date for Service Connection for PTSD

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

However, a rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved CUE.  38 C.F.R. § 3.105(a).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The proper effective date for new and material evidence other than service treatment records received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).

But when evidence, other than service treatment records, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

In certain instances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157.

VA is not required, however, to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Here, the Veteran filed his initial claim of entitlement of service connection for PTSD in September 2000.  So this is the earliest possible effective date he may receive.  However, since the September 2002 decision denied his entitlement to this disability and he did not appeal the denial, it became final and binding based on the evidence of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  

Thereafter, when he filed his petition to reopen in April 2012, the RO first required there to have been new and material evidence to reopen the claim.  38 C.F.R. § 3.156(a).  Consequently, the earliest possible effective date the Veteran may receive is April 18, 2012, when he filed the successful petition to reopen this claim.  The Court has held that the rule of finality regarding an original claim implies that the date of that claim is not to be a factor in determining an effective date if the claim is later reopened.  The Court has held that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim.  See Sears v. Principi, 16 Vet. App. 244, (2002); see also Livesay, 15 Vet. App. 165, 172 (2001) (holding that the plain meaning of § 5110 to be that "the phrase 'application therefore' means the application which resulted in the award of disability compensation that it to be assigned an effective dated under section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the Veteran "first sought to reopen his claim"); Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

Thus, because the Veteran did not appeal the September 2002 decision denying his claim, and did not file a petition to reopen this claim until April 18, 2012, which ultimately granted the claim on appeal, this is the earliest possible effective date he may receive.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) and McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, that a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).

As the general rule for effective dates does not avail him, the Veteran's only path to establish an earlier effective date prior to April 18, 2012, is to show the existence of CUE in the final September 2002 rating decision, as he has alleged.  

A final and binding agency decision shall not be subject to revision on the same factual basis, except by duly constituted appellate authorities or except as provided in 38 C.F.R. § 3.105 and § 3.2600.  This section 3.2600 exception pertains to situations when the claimant filed a timely NOD following the decision in question, to initiate an appeal.  This did not occur here, however, inasmuch as the Veteran did not appeal the initial September 2002 decision.

The section 3.105 exception allows for the revision of the decision in question on the grounds of CUE.  According to 38 C.F.R. § 3.105(a), where the evidence establishes such error, the prior decision will be reversed or amended.  A rating or other adjudicative decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

The Court has established a three-prong test defining CUE, which is: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992).

"In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Id.; see also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to evaluate and interpret correctly the evidence is not clear and unmistakable error.  See Id.; Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).  "[I]t is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The failure to fulfill the duty to assist also cannot constitute CUE.  Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The record in the appeal to be reviewed for CUE is the record and law that existed at the time of the prior rating decision, not additional evidence like this submitted or otherwise obtained long after the fact.  A finding of CUE must be based solely on the evidence of record at the time of the decision(s) in question.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

The September 2002 rating decision, as explained, is a final and binding determination because, although the Veteran received proper notice of that decision, he did not perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.  Therefore, CUE must be established to amend or reverse the decision so that an earlier effective date might be established for the grant of service connection for PTSD.  

The Veteran's stressors in support of his claim for PTSD include the names of three service men killed in the Veteran's unit; a total of 187 American men killed in the unit; the deaths of twenty commanding officers; a statement that the Veteran was lost in Cambodia with 16 other men for four months and were reported as killed; and, that the Veteran is one of 16 survivors in his battalion out of 600, who survived enemy shelling.  In addition, the Veteran's attorney submitted a photocopy of a VA treatment record that refers to flashbacks of combat.  However, the Board notes that this VA treatment record is not dated as to when the treating physician recorded this statement.  

In the September 2002 decision, the RO determined the Veteran's psychiatric diagnoses, including PTSD, were based on unverified stressors which were not supported by the evidence of record, to include the Veteran's service treatment or service personnel records.  Further, even though the Veteran has two shrapnel wounds, a fact that VA did not contest, he did not address the incident that led to these wounds.  The RO also noted there was no evidence of in-service psychiatric treatment.  Finally, the Veteran was not awarded any medals indicating combat service.  

Regarding alleged errors in the prior rating decision, the Veteran states that the RO had already conceded his combat experience.  Specifically, he argues that the June 1978 rating decision that granted the Veteran's two shrapnel wounds noted the injuries in August 1971 when the company area sustained mortar fire.  The Veteran therefore argues that this was evidence of his combat experience sufficient to verify his stressor statements pertaining to his claim for PTSD.  

However, the Veteran's assertions are simply a disagreement with the weighing of the evidence and the factual determinations the RO reached.  Unfortunately, the law provides that a mere disagreement as to how the facts were weighed or evaluated by the RO cannot constitute CUE.  38 C.F.R. § 20.1403(d).  There is simply no indication that the RO did not fully consider the Veteran's service connected shrapnel wounds.  In fact, the RO specifically considered the existence of these wounds and noted the Veteran did not provide information as to the circumstances surrounding the shrapnel wound injuries in the context of his claim for PTSD.  Further, there was no evidence the Veteran was awarded any medals indicative of combat, to include a Purple Heart medal for injuries sustained during combat, specifically referring to the shrapnel wound injuries.  

A review of the rating decision narrative simply fails to compel any conclusion that it is absolutely clear that a different result would have ensued, i.e., that the Veteran's claim for service connection would have been granted.  In this respect, while there was evidence of a current disability, it was not unreasonable for the RO to deny the Veteran's claim of service connection for PTSD due to the inability to verify his claimed stressors, lack of in-service psychiatric treatment, and no evidence of combat.   

A claim of CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40 (1993); Crippen v. Brown, 9 Vet. App. 412 (1996).  Thus, as the Veteran's contention that the evidence of record at the time of the rating decision in question demonstrated entitlement to service connection for PTSD is, in essence, a mere disagreement with the RO's evaluation of the facts before it, this contention does not give rise to a finding of CUE.

Therefore, the Board finds that the September 2002 rating decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.  As such, the Board finds that the Veteran fails to establish factual or legal error rising to the level of CUE in the September 2002 rating decision that initially denied his claim.  Hence, the criteria have not been met for reversing or revising that prior decision on the basis of CUE, and accordingly, there is no basis for establishing an earlier effective date for the grant of service connection for this disability prior to April 18, 2012.  

The Board is mindful that it seems inconsistent for the RO to have denied the Veteran's claim in the prior September 2002 rating decision and then grant his PTSD claim in the August 2012 rating decision on what seems to be the same facts.  However, as the Veteran was notified when he initially filed his petition to reopen this claim, the laws governing service connection for PTSD claims were changed in July 2010, which resulted in a more relaxed standard of proof.  Thus, for these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date prior to April 18, 2012, for the grant of service connection for PTSD.  

IV.  Earlier Effective Date for Service Connection for Peripheral Neuropathy 

The Veteran seeks an effective date earlier than the currently assigned July 25, 2013, for the grants of service connection for peripheral neuropathy of the right and left extremities, as associated with his service-connected diabetes mellitus.  He contends that the effective date should be March 10, 2003, which is when the available medical evidence of record first provided a diagnosis of mild neuropathy of the lower extremities.  

By way of history, in a September 2002 rating decision, the RO granted service connection for diabetes mellitus.  At that time, no associated manifestations were noted.  Following the issuance of this rating decision, VA treatment records dated in March 2003 first noted a diagnosis of mild peripheral neuropathy.  There are several other notations pertaining to peripheral neuropathy in the medical evidence of record.  

In October 2010, the Veteran filed for an increased disability rating for his diabetes mellitus.  A November 2011 rating decision continued the Veteran's disability rating of 20 percent for diabetes mellitus, and associated disabilities of diabetic nephropathy and cataracts were noted to be noncompensable.  A finding of peripheral neuropathy of the lower extremities was not noted.  In April 2012, the Veteran filed to a notice of disagreement with other claims adjudicated in the November 2011 rating decision, but did not appeal the claim for an increased rating for his diabetes mellitus.  As such, this rating decision became final as to the disability rating and associated manifestations of the Veteran's diabetes in November 2012.  

Thereafter, on June 22, 2013, the Veteran again filed for an increased disability rating for his diabetes mellitus.  In adjudicating this claim, the RO noted the medical evidence of record, to include a VA examination dated on July 25, 2013, provided a diagnosis of peripheral neuropathy of the right and left lower extremities.  The RO subsequently awarded the Veteran separate disability ratings of 20 percent for each extremity based on the findings of the VA examiner.  

The Veteran's diabetes is currently rated under Diagnostic Code 7913.  Pursuant to Note 1 under Diagnostic Code 7913, the Board must assign separate ratings for any compensable complications of the Veteran's service-connected diabetes mellitus, type II.  All noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  Therefore, the Veteran's associated bilateral neuropathy of the lower extremities is considered a manifestation of the service-connected diabetes mellitus that must be taken into consideration when rating this disability.  As such, he did not have to file a separate claim of entitlement to service connection for bilateral neuropathy of the lower extremities in order to establish his entitlement to separate ratings for these disabilities.  Consequently, the provisions governing the assignment of effective dates for increased ratings, as opposed to service connection, are applicable in this case.

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. §§ 3.157 (b)(1); 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400(o)(1),(2).  If the increase occurred after the date of the claim, the effective date is the date of increase.  Id. 

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009). 

Here, it is not disputed that the Veteran filed his most recent claim for an increased disability rating for his diabetes in June 2013.  There are no other communications from the Veteran dated within the one year preceding this claim that may be construed as a claim for an increased rating.  The Board notes that the evidence shows the Veteran has suffered from symptoms associated with his bilateral neuropathy of the lower extremities since March 2003.  However, as stated, the Veteran filed this most recent claim for an increased rating for his diabetes on June 22, 2013.  Therefore, the March 2003 VA treatment record is well outside of the one year period that would allow for the assignment of an earlier effective date.

Nevertheless, the Board finds that since the evidence of record established the Veteran was diagnosed with peripheral neuropathy of the right and left lower extremities prior to the July 25, 2013 VA examination, an earlier effective date of June 22, 2013, the date of receipt of the most recent claim for an increased rating, is warranted.  

V.  Entitlement to TDIU prior to April 18, 2012

The provisions governing the assignment of effective dates for an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b) (2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  The general rule for effective dates for increased rating claims is that the effective date of award shall not be earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o) (1). 

However, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b) (2); Dalton, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o) (1) (2); VAOPGCPREC 12-98 (1998). 

To establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe as to preclude the claimant from securing and maintaining a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2,317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular rating.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a), warrant TDIU when, due to one or more service-connected disabilities, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In this case, prior to April 18, 2012, the Veteran does not meet the percentage requirements.  Nevertheless, in exceptional circumstances, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment as a result of service-connected disability.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to TDIU is based on an individual's particular circumstances.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual claimant's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (finding that level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor). 

Pursuant to 38 C.F.R. § 3.340(a) (2015), "total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  A determination whether a person is capable of engaging in a substantially gainful occupation must consider both the person's abilities and his employment history.  Faust v. West, 13 Vet. App. 342, 355 (2000).

The Veteran essentially contends that the award of the TDIU rating should be made effective in July 2000, the month in which the Social Security Administration determined he became totally and permanently disabled. 

By way of procedural background, a September 2002 rating decision granted service connection for diabetes mellitus, and assigned an initial rating of 20 percent.  This same rating decision continued a 20 percent disability rating for shell fragment wounds to the right knee, and a 0 percent disability rating for shell fragment wounds to the upper back.  Thereafter, a November 2011rating decision continued the 20 percent rating for diabetes mellitus, and included noncompensable manifestations of diabetic nephropathy and cataracts.  More recently, an August 2012 rating decision granted service connection for PTSD with bipolar disorder, rated at 70 percent.  Finally, a September 2013 rating decision granted separate disability ratings for right and left lower extremity peripheral neuropathy, rated at 20 percent disabling, as well as TDIU.  

With respect to the September 2002 and the November 2011 rating decisions, or in any other prior unappealed rating decisions, the Veteran has not specifically raised the issue of CUE.  Additionally, review of the record also does not show that, within one year of each of these determinations, the Veteran expressed disagreement with the determinations in question, or that any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.201 (2015); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the September 2002 and November 2011 rating decisions are final. 

The Veteran first submitted a formal claim for entitlement to a TDIU rating in September 2013.  A rating decision promulgated that some month granted a TDIU rating, effective April 18, 2012, the date of his effective date for the grant of PTSD with bipolar disorder.  

However, the record reflects that the RO inferred a claim of TDIU under the provisions of Rice v. Shinseki in the August 2012 rating decision that granted service connection for PTSD with bipolar disorder and assigned a 70 percent disability rating.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  The Board notes that Rice makes clear that a claim for such benefits is part-and-parcel of an increased rating claim.  To that end, the award of a disability rating less than 100 percent generally provides notice as to how the Secretary has rated a claimant's condition and serves as a final decision, if unappealed, with regard to entitlement to any higher disability rating associated with the underlying disability, including TDIU.  Locklear v. Shinseki, 24 Vet. App. 311, 316 (2011).  Thus, to the extent that an informal claim for TDIU was raised in conjunction in the rating decisions other than August 2012, the Board finds that any such informal claim for TDIU was inherently denied in those rating decisions, and because the Veteran did not perfect an appeal as to that denial, that there remains no pending claim for TDIU.

The evidence of record, to include private and VA treatment records, VA examination reports, and records from the Social Security Administration (SSA) indicate that the Veteran was totally and permanently disabled due to a back disorder and mood/affective disorders since July 2000, which is also when the Veteran was last employed.  The Board notes that the disabilities for which SSA disability benefits have been established are not due to service-connected disabilities.  In fact, PTSD was specifically excluded by the SSA award. 

In September 2002, the RO determined the Veteran was totally and permanently disability due to non-service connected disabilities, for pension purposes only.  
 
Importantly, the evidence of record does not show the Veteran unemployable as a result of his service-connected disabilities until the June 2012 VA psychiatric examination.  During this examination, it was determined that the Veteran's PTSD resulted in occupational and social deficiencies in most areas.  

In addition, while the evidence of record includes a significant number of VA and private treatment records, including the reports of hospitalizations for psychiatric treatment, there is no indication the Veteran is unemployable as a result of his service-connected disabilities prior to April 18, 2012.  

The United States Court of Appeal for the Federal Circuit has explained that the provisions of 38 U.S.C.A. § 5110 governing the effective date to be assigned for an increased rating require "that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative intent to provide veterans with a one-year grace period for filing their claims).  Thus, when it is established that the increase occurred more than one year prior to the date an increased rating claim is received by VA, the effective date shall be the date that the claim was received, and no earlier.  See 38 U.S.C.A. § 5110(b) (2); Gaston, 605 F.3d at 984. 

In this case, the evidence establishes that the Veteran was unemployable due to nonservice-connected disabilities, specifically his back disorder and mood/affective disorder, since at least July 2000, well before his April 2012 effective date.  However, the evidence of record to include the numerous VA and private treatment records, as well as the several VA examinations of record, do not indicate the Veteran is unemployable as a result of his service-connected disabilities, specifically, PTSD, until it was noted in the June 2012 VA examination.  

As such, the evidence does not suggest that the Veteran was unemployable in the one year prior to the April 18, 2012, which is the date the Veteran met the percentage requirements pursuant to 38 U.S.C.A. §38 C.F.R. § 4.16.  The Board finds, therefore, that a TDIU rating did not become factually ascertainable during the applicable time period so as to warrant an effective date earlier than April 18, 2012.  Thus, the RO has already assigned the earliest possible effective date for the Veteran's TDIU rating, and an effective date prior to April 18, 2012, for the award of a TDIU rating is not warranted.


ORDER

Service connection for renal cell carcinoma is denied. 

An effective date earlier than April 18, 2012, for the grant of PTSD with bipolar disorder is denied.  

An effective date of June 22, 2013, for service connection of right lower extremity peripheral neuropathy is granted. 

An effective date of June 22, 2013, for service connection of left lower extremity peripheral neuropathy is granted. 

An effective date earlier than April 18, 2012, for the award of a TDIU is denied.



REMAND

The Veteran seeks a higher rating for his service-connected PTSD.  He was initially examined by VA in June 2012.  Since that examination, the Veteran has continued to receive mental health treatment on a regular basis.  He further contends that his PTSD is more severe than the initial 70 percent rating reflects.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature and severity of his service-connected PTSD.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claim file.  Any negative response should be in writing and associated with the claim file.

2.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his service-connected PTSD.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's claim, schedule the Veteran for a VA examination for his PTSD with the appropriate medical professional in order to assess the current nature and severity of his disability.  The Veteran's claims folder should be made available to the examiner for review in conjunction with the examination, and all necessary tests should be performed.  In assessing the disability, the examiner should be sure to explain the basis for any conclusions that are expressed.  

4.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his attorney a supplemental statement of the case and afford them an appropriate period in which to respond before the file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


